Citation Nr: 1137916	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  09-29 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left hip disorder.  

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right hip disorder.  

3.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a compensable evaluation prior to January 6, 2011, and entitlement to a rating in excess of 10 percent thereon and after for patellofemoral syndrome of the left knee.  

5.  Entitlement to a compensable evaluation prior to January 6, 2011, and entitlement to a rating in excess of 10 percent thereon and after for patellofemoral syndrome of the right knee.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from August 2002 to August 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left hip disorder; whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right hip disorder; entitlement to a compensable evaluation prior to January 6, 2011, and entitlement to a rating in excess of 10 percent thereon and after for patellofemoral syndrome of the left knee; and entitlement to a compensable evaluation prior to January 6, 2011, and entitlement to a rating in excess of 10 percent thereon and after for patellofemoral syndrome of the right knee are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

During the entire appeal period, the service-connected PTSD is productive of, at most, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for PTSD, have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for entitlement to VA benefits.  Specifically, the discussion in February 2008 and August 2008 VCAA letters have informed the appellant of the information and evidence necessary to warrant entitlement to an increased initial rating for PTSD.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of what types of information and evidence were needed to substantiate his claim, what types of evidence VA would attempt to obtain, and what evidence was his responsibility to obtain in the VCAA letters, and the Veteran was informed of the types of evidence necessary to establish an effective date or a disability evaluation for the issue in the February 2008 letter.  

In this case, the RO's decisions came before complete notification of the Veteran's rights under the VCAA.  It is arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below.  Subsequent to the rating decision on appeal, the RO did provide notice to the claimant regarding what information and evidence was needed to substantiate the claim and the Veteran has had the chance to submit evidence in response to the VCAA letters.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claim decided herein has been accomplished and that adjudication of the claim, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the new law and regulation.  The Veteran was afforded appropriate VA examinations for the disability on appeal.  The examination reports reflect that the claims file was reviewed, subjective complaints were recorded and mental findings were made.  The information included in the examination reports include sufficient, pertinent, evidence to accurately adjudicate the issue on appeal.  No additional pertinent evidence has been identified by the appellant as relevant to the issue adjudicated by this appeal.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Competency and credibility

The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, he cannot provide a competent opinion regarding diagnosis and causation.

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

While the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.

Analysis

In May 2008, the Veteran submitted a claim of entitlement to an increased rating for PTSD.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The service-connected PTSD has been evaluated as 30 percent disabling during the entire appeal period under the General Rating Formula for Mental Disorders.  

Under these criteria, a 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

The next higher rating of 70 percent is assigned where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id. 

A 100 percent rating requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name.  Id.

At the time of a March 2008 VA mental disorders examination, the Veteran reported that he had recently completed an Associate's Degree in digital media and web design.  In additional to attending school, the Veteran also was simultaneously employed 20-25 hours per week as a graphic artist.  He reported he enjoyed his work and hoped to be promoted.  He informed the examiner that he had been a reliable employee and had not lost any unreasonable time from work.  The Veteran reported he got along well with his coworkers.  The Veteran was neatly dressed and well groomed.  He reported he was living with a girlfriend for two years.  He also spent time with friends.  He avoided crowds.  Mental status examination revealed that the Veteran was fully oriented.  There was no evidence of delusions and he denied hallucinations.  He reported at times that he felt edgy and might hear an alarm clock go off when there was no alarm.  The Veteran denied behavioral problems or legal problems.  Speech was articulate and clear.  He denied suicidal or homicidal ideation.  The Veteran reported easy irritability and quick anger which he found hard to control.  Memory was intact.  Affect during the evaluation was full range and appropriate to context.  The Veteran reported intrusive thoughts of his experiences in Iraq every other day.  He reported nightmares once per week.  He did not describe flashbacks.  He was not detached or isolated.  He got along well with his girlfriend and coworkers.  He maintained contact with his family and saw them every two weeks.  He got along well with his girlfriend's family.  He avoided crowds.  He reported sleeping four hours per night and be easily irritable and angry.  He reported that his concentration varied and he endorsed symptoms of hypervigilence and exaggerated startle reflex.  The pertinent diagnosis was PTSD.  A Global Assessment of Functioning (GAF) of 60 was assigned.  The examiner noted the Veteran functioned well despite his symptoms of PTSD.  His relationships appeared to be intact and rewarding.  Concentration and attention were overall intact.  He reported difficulty with anger and irritability.  

In October 2008, the Veteran reported that he was unemployed and felt disconnected from his family.  He had recently broken up with his girlfriend of two years because they fought often and he felt his anger was getting in the way of being close to her.  He reported being constantly on edge and getting irritable easily.  The Veteran also reported that he felt as though he had to be very quiet in work situations for fear of losing control of his temper.  Mental status examination revealed that the Veteran was alert and oriented.  He was neatly dressed and well groomed.  Affect was consistent with content.  No psychomotor abnormalities were noted.  Speech was normal in rate, volume and tone.  Thought processes were linear and goal directed.  Attention, concentration and memory were all grossly intact.  There was no reported suicidal and homicidal ideation.  The diagnosis was PTSD and rule out depression.  A GAF of 50 was assigned.  

Another clinical record dated later in October 2008 reveals the Veteran informed the clinician that he was working again, doing free lance graphic design.  He reported he interacted fine with his family when he briefly visited to pick up his mail.  Mental status examination revealed that the Veteran was alert and oriented.  He was neatly dressed and well groomed.  Affect was consistent with content.  No psychomotor abnormalities were noted.  Speech was normal in rate, volume and tone.  Thought processes were linear and goal directed.  Attention, concentration and memory were all grossly intact.  There was no evidence of psychosis.  There was no reported suicidal and homicidal ideation.  The diagnosis was PTSD and rule out depression.  A GAF of 52 was assigned.  

A third clinical record dated in October 2008 shows the Veteran reported feeling some anxiety during a job interview.  He anticipated similar anxiety for another interview coming up.  Mental status examination revealed that the Veteran was alert and oriented.  He was neatly dressed and well groomed.  Affect was consistent with content.  No psychomotor abnormalities were noted although the Veteran noted that he began to fidget with his hands.  Speech was normal in rate, volume and tone.  Thought processes were linear and goal directed.  Attention, concentration and memory were all grossly intact.  There was no reported suicidal and homicidal ideation.  The diagnosis was PTSD and rule out depression.  A GAF of 52 was assigned.  

A fourth clinical record from October 2008 demonstrates the Veteran reported feeling down since the prior afternoon as work prospects were few and this was a source of stress for him.  Mental status examination revealed that the Veteran was alert and oriented.  He was neatly dressed and well groomed.  Affect was consistent with content.  No psychomotor abnormalities were noted although the Veteran noted that he began to fidget with his hands.  The examiner noted the movements were minor.  Speech was normal in rate, volume and tone.  Thought processes were linear and goal directed.  Attention, concentration and memory were all grossly intact.  There was no reported suicidal and homicidal ideation.  The diagnosis was PTSD and rule out depression.  A GAF of 52 was assigned.  

In November 2008, the Veteran reported on problems he had going to a store as he did not like crowds.  Mental status examination revealed that the Veteran was alert and oriented.  He was neatly dressed.  Affect was consistent with content.  No psychomotor abnormalities were noted.  Speech was normal in rate, volume and tone.  Thought processes were linear and goal directed.  Attention, concentration and memory were all grossly intact.  There was no evidence of psychosis.  There was no reported suicidal and homicidal ideation.  The diagnosis was PTSD and rule out depression.  A GAF of 52 was assigned.  

Another clinical record dated in November 2008 reveals the Veteran continued to work on being in crowds.  Mental status examination revealed that the Veteran was alert and oriented.  He was neatly dressed.  Affect was consistent with content and sad at times.  No psychomotor abnormalities were noted.  Speech was normal in rate, volume and tone.  Thought processes were linear and goal directed.  Attention, concentration and memory were all grossly intact.  There was no reported suicidal and homicidal ideation.  The diagnosis was PTSD and rule out depression.  A GAF of 52 was assigned.  

In December 2008, the Veteran informed a clinician that he continued to feel on guard despite the exposure work he had been practicing.  He reported he continued to experience daily hyper arousal symptoms and that he continued to experience distress during outings related to tasks of daily living.  It was suggested that the Veteran bring his new girlfriend with him during his exposure work.  Mental status examination revealed that the Veteran was alert and oriented.  He was neatly dressed.  Affect was consistent with content.  No psychomotor abnormalities were noted.  Speech was normal in rate, volume and tone.  Thought processes were linear and goal directed.  Attention, concentration and memory were all grossly intact.  There was no reported suicidal and homicidal ideation.  The diagnosis was PTSD and depression not otherwise specified.  A GAF of 52 was assigned.  It was noted that the Veteran was working intermittently.  

In January 2009, the Veteran informed a clinician that he was feeling more depressed and irritable.  His family found him more edgy.  Mental status examination revealed that the Veteran was neatly dressed and groomed.  His speech was within normal limits.  Affect was a bit constricted and mood was reported as not as good.  He denied suicidal and homicidal ideation.  Thoughts were coherent.  He denied audio and visual hallucinations.  Cognition was intact.  The assessment was PTSD.  

In February 2009, it was noted that the Veteran was working at Sears.  

The most recent VA examination was conducted in November 2010.  The Veteran opined that his mental disorder symptoms had increased.  He reported he felt more separated from his friends and family than he did before.  He still had nightmares but they were not about military things like the dreams were in the past.  There was no significant legal history.  The Veteran broke up with his girlfriend whom he had been dating for two to three months.  He reported getting into fights and being hotheaded.  He had two good friends he talked to three times per month and saw one per month.  He spoke with his mother, father and brother every couple of months and saw them every couple of months.  He hung out at work with friends a couple of times per month.  He reported that he had gotten into fights four to six times the prior year.  It was usually when he was drinking.  If he was not drinking, it took more to set him off.  He had verbal arguments.  He reported he worked in the back room at Sears and, occasionally, he would have to walk away when dealing with customers.  His manager just tells him to go and relax when this happens.  He had been working for two years without problems.  He was employed 20 hours per week and was also a full time student at Rhode Island College since January 2009.  He had not missed any significant time at work.  The examiner found that the Veteran appropriately interacted with others, he engaged in social activities, he was capable of meeting the basic activities of daily living, he was able to meet his family responsibilities and he was able to meet work demands and responsibilities.  Mental status examination revealed that the Veteran's affect was dysthymic.  There was no impairment in thought processes and there were no delusions or hallucinations.  The Veteran's behavior was appropriate.  There were no suicidal and homicidal ideation.  The Veteran was able to maintain personal hygiene and activities of daily living.  He was oriented to person, place and time.  Screening suggested short term memory impairment.  There was no obsessive or ritualistic behavior.  Speech was normal.  There were no panic attacks.  Depression was present and the Veteran reported he had to motivate himself to do a lot of things, especially because he did not get a lot of sleep.  He reported insomnia and nightmares.  The Veteran reported worrying about school deadlines and financial issues but denied interference due to them.  There was no impaired impulse control.  There was sleep impairment.  The examiner opined that the severity of the Veteran's symptoms was mild.  

The Veteran reported emotional numbness which had been greater in the past and also more social isolation.  He reported experiencing significant anxiety attacks once every two weeks around worries of a foreshortened future.  Every two months he had to call into school or work because he could not recover from anxiety attacks.  He reported sleep disturbance and irritability.  He reported hypervigilence.  He avoided crowds, especially kids.  The examiner opined that the PTSD's effect on the Veteran's employment was mild and was moderate on his family role and relationships.  It had a mild effect on his schooling.  The diagnosis was chronic PTSD and mild major depressive disorder.  A GAF of 54 was assigned.  The examiner opined that the Veteran's symptoms had increased since his last examination.  The linkage between PTSD symptoms and employment problems was opined to be mild to moderate.  

The Board finds that a 100 percent evaluation is not warranted at any time during the appeal period.  The evidence of record consistently demonstrates that the Veteran remained employed during almost the entire appeal period.  While this employment was apparently for only 20 hours per week, the Veteran also was a full time student at the same time.  The evidence of record demonstrates that the Veteran was able to maintain effective relationships with friends and family and also a girlfriend, at times.  While there is evidence that the Veteran was unemployed for a period of time during the appeal period, there is no evidence indicating that the unemployment was due to the service-connected PTSD.  

There is no evidence of record of the presence of any of the enumerated criteria set out under the 100 percent evaluation for mental disorders or that his symptoms best approximated the criteria for a 100 percent evaluation.  There is no evidence of record indicating that the service-connected PTSD is productive of gross impairment in thought processes or communication.  Mental status examination has consistently demonstrated that the Veteran's thought processes were logical and coherent.  The Veteran has denied experiencing delusions or hallucinations and no health care professional has indicated that the Veteran experiences such symptomatology.  The Veteran consistently denied suicidal and homicidal ideation.   There is no evidence of record demonstrating that the service-connected PTSD is productive of an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  

Furthermore, there is no evidence of record demonstrating that the service-connected disability is productive of the Veteran being disoriented to time or place; or that he experiences memory loss of the names of close relatives, his own occupation or his own name.  The Veteran has maintained at least part-time employment during the entire appeal period and has also been a full time student for most of the appeal period.  The fact that the Veteran is able to maintain both employment and can still participate as a student weighs against finding that the service-connected PTSD warrants an increased rating.  There is no indication in the claims file that the service-connected PTSD is productive of any industrial impairment beyond that contemplated in the 30 percent rating already assigned.  The Board finds the competent evidence of record demonstrates that the Veteran does not meet or approximate the criteria for a 100 percent evaluation at any time during the appeal period.  

The Board finds that a 70 percent evaluation is not warranted for the service-connected PTSD at any time during the appeal period.  As set out above, the Veteran has been able to maintain both employment and was a full time student for most of the appeal period.  There is no evidence of record indicating that the PTSD is productive of any industrial impairment beyond that contemplated in the 30 percent evaluation.  The Veteran has been able to maintain relationships with family and some friends.  He has also had girlfriends at different times during the appeal period.  The Veteran has consistently denied suicidal ideation.  There is no evidence indicating that the PTSD is productive of obsessional rituals which interfere with routine activities.  There is no evidence of record indicating the Veteran's speech was intermittently illogical, obscure, or irrelevant.  The Veteran has reported the presence of depression but there is no indication that this affects his ability to function independently, appropriately, and effectively.  The Veteran has reported he was irritable but the examiner who conducted the VA examination found that the Veteran did not exhibit impaired impulse control.  

The Veteran has reported being involved in fights but has also indicated that these occurred in connection with his use of alcohol.  There is no evidence of record indicating that the PTSD is productive of impaired impulse control sufficient to result in any industrial impairment.  The Veteran has not alleged such a fact pattern and he has consistently denied any legal problems.  He has indicated that he got along with his coworkers.  There is no evidence of record demonstrating that the Veteran ever neglected his personal appearance and hygiene.  There is no evidence of record indicating that the Veteran had difficulty adapting to a stressful circumstance including in a work or work like setting.  As set out above, he has consistently maintained at least part time employment during most of the appeal period and was also a full time student.  The Board also finds that the PTSD is not productive of an inability to establish and maintain effective relationships as set out at the top of this paragraph.  Again, the Board stresses the fact that the Veteran maintained employment and was able to maintain effective relationships with a group of people.  

The Board finds that, during the entire appeal period, the service-connected PTSD more nearly approximated the criteria for a 30 percent rating under the General Rating Formula for Mental Disorders.  With regard to the rating criteria for a 50 percent evaluation, the Board finds there is no evidence of record demonstrating that the service-connected PTSD is productive of a flattened affect or any circumstantial, circumlocutory or stereotyped speech which resulted in any industrial or social impairment.  There is no evidence that the Veteran has difficulty understanding complex commands.  There is no evidence of record indicating that the Veteran experienced any impaired judgment or impaired abstract thinking.  There is some evidence that the Veteran experiences disturbances of motivation and mood but, again, there is no indication that this symptomatology affects the Veteran's employment beyond that contemplated in the 30 percent evaluation assigned and no evidence that it results in any social impairment.  

The main symptomatology noted to be associated with the service-connected PTSD is irritability, anger, nightmares, hypervigilence and problems being in crowds.  Significantly, there is no indication in the claims file that this symptomatology is productive of any significant impairment in the Veteran's social or occupational functioning beyond that contemplated in the 30 percent evaluation assigned.  The Veteran has reported he had problems with anger at work but his supervisor just tells him to take it easy.  There is no indication that the PTSD is productive of any social and industrial impairment beyond that contemplated in the 30 percent rating already assigned.  

The Board finds that, during the entire appeal period, the symptomatology associated with the service-connected PTSD more nearly approximates a 30 percent evaluation under the General Rating Formula for Mental Disorders.  

The Board notes that a veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Rather, the criteria ("such symptoms as") provides guidance as to the severity of symptoms contemplated for each rating in addition to permitting consideration of other symptoms particular to the Veteran.  Id.  In the current case, the Board is unable to identify any other symptomatology attributed to the service-connected PTSD which would warrant a rating in excess of the 30 percent evaluation already assigned.  

The Board notes that, during the appeal period, GAF scores have been assigned which were as low as 50 in October 2008.  Other scores recorded late in 2008 were 52.  At the time of the most recent VA examination, a GAF score of 54 was assigned.  The Court has held that GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.), p. 32 (DSM-IV)).

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130.  

In the current case, the Board finds that, while the GAF scores assigned during the appeal period suggest moderate symptoms or greater, the Veteran has maintained at least part time work for the majority of the appeal period as well as being a full time student.  As set out above, there is no evidence in the claims file that the service-connected PTSD is productive of greater impairment than that assigned by the 30 percent evaluation.  The Board finds this opinion is supported by the finding of the examiner who conducted the most recent VA examination in November 2010.  While the examiner assigned a GAF of 54, he also specifically opined that the service-connected PTSD was productive of only mild to moderate impairment in employment and moderate impairment on his relationships.  

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture such that the available schedular evaluations for the service-connected knee disability are inadequate.  A comparison between the level of severity and symptomatology of the disability with the established criteria found in the rating schedule under the pertinent Diagnostic Code shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology (anger, sleep problems, nightmares, startle, irritability, depression).

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it is manifestly not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his service-connected PTSD.  Indeed, it does not appear from the record that he has been hospitalized at all for PTSD during the appeal period.  Additionally, there is not shown to be evidence of marked interference with employment due to the disability.  The Veteran has maintained at least part time employment during most of the appeal period and there is nothing in the record which suggests that the service-connected PTSD markedly impacts his ability to perform his job.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the service-connected PTSD causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is not warranted at any time during the appeal period.  The appeal is denied.  



REMAND

In May 2006, the Veteran submitted claims of entitlement to service connection for left and right hip disorders.  The claims were denied by the RO in September 2006 and the Veteran was informed of the denial of service connection for the hip disorders in September 2006.  He did not appeal the denial of service connection for left and right hip disorders and the May 2006 rating decision is final.

In February 2008, the Veteran submitted a claim, in pertinent part, for bilateral hip disorders.  The Board finds the Veteran is attempting to reopen the claim of entitlement to service connection for left and right hip disorders which were subject to a prior final denial by VA.  

The Board notes the Court issued a decision which held that, in the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1, (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.

The Veteran has not been provided with notification which satisfied Kent for his claim of entitlement to service connection for left and right hip disorders.  He has not been provided with notification of what constitutes new and material evidence to reopen his claim as determined by the evidence of record at the time of the original denial, and he has not been provided with notice of the evidence necessary to substantiate the element or elements required to substantiate the underlying claims that were found insufficient in the original denial.  The Veteran must be provided with this notification and given an opportunity to respond before the Board can proceed with the adjudication of the left and right hip claims.  

The Veteran has claimed entitlement to increased ratings for his left and right knee disabilities.  The service-connected knees are evaluated under Diagnostic Code 5260 which provides the rating criteria for evaluation of limitation of flexion of the leg.  The Court, in Deluca v. Brown, 8 Vet. App. 202 (1995) determined that when a Diagnostic Code provides for compensation based solely upon limitation of motion as is the current case for the Veteran's knees, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered and that examinations upon which rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  A VA examination was conducted in January 2011 to determine the extent of disability attributable to the service-connected knees.  The examiner wrote the range of motion of the left and right knees was from 0 to 140 degrees of flexion.  The examiner also indicated in the examination report that there was objective evidence of pain with active motion on the left and right sides.  It was also noted that there was objective evidence of pain following repetitive motion.  Significantly, the examiner did not quantify the extent of the painful motion the Veteran experiences.  The Board finds the examiner's failure to provide evidence regarding any symptomatology the Veteran's experiences as a result of pain on use or during flares necessitates that the issues of entitlement to increased ratings for the left and right knee be remanded to obtain this evidence.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran notification which complies with the holding in Kent v. Nicholson.  The notice should specifically inform the Veteran why the claims of entitlement to service connection for left and right hip disorders were previously denied and what constitutes material evidence for the purpose of reopening the claims.

2.  Schedule the Veteran for a VA examination by a suitably qualified health care professional to determine the current nature and severity of the service-connected left and right knee disabilities.  The claims folder must be made available to the examiner for review of the pertinent documents therein in connection with the examination.  The report should reflect that such a review was conducted.  All indicated tests, studies and X-rays should be performed.  Range of motion testing for the knees must be conducted.  The examination should discuss any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, and pain with use, and provide an opinion as to how these factors result in any limitation of function.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of motion.  This should be done both in terms of flexion and extension.  The examiner should note whether there is recurrent subluxation and/or lateral instability and, if present, the severity thereof.  

3.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  When the development requested has been completed to the extent possible, the case should be reviewed by the AMC/RO on the basis of additional evidence.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  


The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


